                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

ERIC BONITA,

          Petitioner,

v.                                  Case No: 2:16-cv-729-FtM-29NPM
                                       Case No. 2:11-CR-97-FTM-29CM
UNITED STATES OF AMERICA,

          Respondent.



                          OPINION AND ORDER

     Before the Court is Petitioner Eric Bonita’s (Petitioner or

Bonita) pro se Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence by a Person in Federal Custody filed on

September 26, 2016.      (Cr. Doc. #682; Cv. Doc. #1). 1   After the

Court granted leave, Petitioner filed a Supplemental Motion under

28 U.S.C. § 2255 on October 7, 2016.    (Cr. Docs. #687, #688, #689;

Cv. Docs. #5, #6, #7).   The United States filed an Amended Response

in Opposition on November 23, 2016 (Cv. Doc. #14), to which

Petitioner filed a Reply (Cv. Doc. #17) and Sworn Affidavit (Cv.

Doc. #18) on December 27, 2016.         For the following reasons,

Bonita’s § 2255 motion is denied.




1 The Court will refer to the underlying criminal docket, 2:11-cr-
00097-JES-CM-10, as “Cr. Doc.,” and will refer to the civil docket
as “Cv. Doc.”
                           I.    Procedural History

     On September 28, 2011, a federal grand jury in Fort Myers,

Florida returned a twelve-count Indictment charging Petitioner and

nine co-defendants with various drug offenses.             (Cr. Doc. #3).

Count One charged Petitioner and nine others with conspiracy to

manufacture,   possession       with    intent    to     distribute,   and

distribution of 28 grams or more of cocaine base, also known as

crack   cocaine,   in   violation      of   21   U.S.C.    §§   841(a)(1),

(b)(1)(B)(iii) and 846.         (Id., pp. 1-2).        In addition to the

conspiracy, Petitioner was charged in Count Eleven with knowing

and willful distribution of cocaine in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(C).        (Id., pp. 5-6).        Appointed counsel,

Richard Lakeman (“Attorney Lakeman”), represented Bonita at trial.

(Cr. Doc. #28).    Bonita pled not guilty to both counts of the

Indictment on October 21, 2011.        (Cr. Docs. #31; #727).     On April

5, 2012, the government filed a notice of intent to enhance

Bonita’s sentence under 21 U.S.C. § 851 because he had five prior

felony drug convictions.    (Cr. Doc. #199).      Based upon the charges

under the Indictment and the government’s § 851 notice, Bonita

faced an enhanced penalty of a minimum mandatory term of ten years

up to life imprisonment, without parole, as to Count One, and a




                                   - 2 -
maximum term of imprisonment of 30 years as to Count Eleven.              (Id.,

pp. 2-3).

      On August 9, 2012, a federal grand jury returned a Superseding

Indictment, which expanded the amount of crack cocaine charged

under   the   conspiracy.      (Cr.     Doc.   #249).    Count     One   charged

Petitioner    and    six   others 2    with    conspiracy    to   manufacture,

possession with intent to distribute, and distribution of 280 grams

or more of cocaine base, also known as crack cocaine, in violation

of 21 U.S.C. §§ 841 (a)(1), (b)(1)(B)(iii) and 846.               (Id., pp. 1-

2).   Count Ten charged Petitioner with distribution of cocaine on

or about September 27, 2011 in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(C).      (Id., p. 6).      Count Twelve charged Petitioner with

distribution of crack cocaine on or about October 13, 2011 in

violation of 21 U.S.C. § 841 (a)(1) and (b)(1)(C).                (Id., p. 7).

      The next day, the government filed a notice of intent to

enhance Bonita’s sentence under 21 U.S.C. § 851 due to his five

prior felony convictions.             (Cr. Doc. #251).       Based upon the

increased amount of crack cocaine charged under the Superseding

Indictment and Bonita’s prior felony convictions, he faced an

enhanced penalty of a minimum mandatory term of life imprisonment,

without parole, as to Count One, and a maximum term of imprisonment

of 30 years as to Counts Ten and Twelve.            (Id.).    Bonita pled not


2 The government removed three of the nine initial co-conspirators
in the Superseding Indictment.



                                      - 3 -
guilty to the Superseding Indictment on August 13, 2012.                  (Cr.

Doc. #258).

      Thereafter,    on   September   5,   2012,   a   federal    grand   jury

returned a Second Superseding Indictment, which decreased the time

frame of the conspiracy under Count One.           (Cr. Doc. #282).       The

charges otherwise remained the same as stated in the Superseding

Indictment.     (Id.).      Bonita    pled   not   guilty    to   the   Second

Superseding Indictment on September 10, 2012.             (Cr. Doc. #296).

The government again filed a notice of intent to enhance Bonita’s

sentence under 21 U.S.C. § 851.       (Cr. Doc. #323).      Petitioner still

faced a mandatory minimum sentence of life imprisonment as to Count

One and a maximum term of thirty years as to Counts Ten and Twelve.

(Id.).

      The Court conducted an eleven-day trial.           At the conclusion

of the government’s case-in-chief, Bonita moved for judgment of

acquittal, which the Court granted as to Count Twelve.             (Cr. Doc.

#497, p. 85).       On October 5, 2012, the jury returned a verdict

finding Bonita guilty of Counts One and Ten.           (Cr. Doc. #383, pp.

2, 6).   As to Count One, the jury found that the amount of cocaine

base involved in the conspiracy was more than 280 grams.            (Id., p.

3).

      The Court sentenced Bonita on January 22, 2013.             (Cr. Docs.

#446, #448).    Because Bonita had at least two prior felony drug

convictions and was found guilty of a conspiracy involving more




                                  - 4 -
than 280 grams of cocaine base, he faced a mandatory term of life

imprisonment under 21 U.S.C. § 841(b)(1)(A)(iii). (Cr. Doc. #297).

The undersigned sentenced Petitioner to a term of life imprisonment

as to Count One, and 30 years of imprisonment as to Count Ten, to

be served concurrently.       (Cr. Doc. #448, p. 2).      In addition, the

undersigned imposed a term of ten years supervised release as to

Count One and six years as to Count Ten, to run concurrently.

(Id., p. 3).

       Bonita filed a Notice of Appeal on January 28, 2013. 3          (Cr.

Doc.   #454).    Attorney     Lakeman   represented   Bonita   on   appeal.

Bonita, through counsel, raised the following ten issues before

the Eleventh Circuit: (1) he was deprived of the right to be

present during jury empanelment; (2) he was denied the right to a

fair trial upon the dismissal of Juror No. 8; (3) this Court erred

in finding he lacked standing to suppress evidence related to a

wiretap recording; (4) the evidence was insufficient to establish

a common scheme or plan or agreement under Count One; (5) this

Court erred in denying his motion to sever; (6) he was prejudiced

from   the   joinder   with   co-defendants   and   the   presentation   of

telephone calls that did not link him to any co-defendants; (7)

this Court erred in overruling trial counsel’s objection to the

admission of Government Exhibit 35; (8) this Court erred in denying


3 Bonita later amended his Notice of Appeal on February 4, 2013 to
correct a clerical mistake. (Cr. Doc. #456).



                                   - 5 -
Bonita’s motion for judgment of acquittal as to Counts One and

Ten; (9) the Court erred in its calculation of the sentencing

guidelines; and (10) the Court erred in sentencing Bonita to

mandatory life imprisonment.     See United States v. Hyppolite, 609

F. App’x 597 (11th Cir. 2015). (See Appellant’s Br., United States

v. Hyppolite, 13-10471 (11th Cir. Nov. 12, 2013)).

     On June 25, 2015, the Eleventh Circuit affirmed Petitioner’s

convictions, but remanded the case back to the District Court for

the limited purpose of correcting the written Judgment because it

incorrectly stated Bonita received a thirty-year sentence as to

Count Eleven, when he was convicted under Count Ten, and the

undersigned’s stated intention was to sentence Bonita to life

imprisonment. See Hyppolite, 609 F. App’x at 613-14. Upon remand,

the Court issued an Amended Judgment to reflect a term of life

imprisonment as to Count One and life imprisonment as to Count

Ten, to run concurrently. (Cr. Docs. #635, #638).                 All other

provisions remained the same as previously imposed.              (Cr. Docs.

#635, #638).    Bonita did not petition for a writ of certiorari

with the Supreme Court of the United States.

     Now,   Bonita   seeks   relief   under   28   U.S.C.   §   2255.   The

government concedes that Bonita timely filed his § 2255 motion

(Cv. Doc. #14, p. 5), and the Court agrees.




                                 - 6 -
                          II.    Legal Standards

A. Evidentiary Hearing and Appointment of Counsel

     A district court shall hold an evidentiary hearing on a habeas

corpus petition “unless the motion and the files and records of

the case conclusively show that the prisoner is entitled to no

relief[.]”    28 U.S.C. § 2255(b).       “[I]f the petitioner alleges

facts that, if true, would entitle him to relief, then the district

court should order an evidentiary hearing and rule on the merits

of his claim.”   Aron v. United States, 291 F.3d 708, 714-15 (11th

Cir. 2002) (citation omitted).      However, a district court is not

required to hold an evidentiary hearing where the petitioner’s

allegations   are   patently    frivolous,    based   upon   unsupported

generalizations, or affirmatively contradicted by the record.       See

id. at 715.

     To   establish   entitlement     to     an   evidentiary   hearing,

petitioner must “allege facts that would prove both that his

counsel performed deficiently and that he was prejudiced by his

counsel’s deficient performance.”     Hernandez v. United States, 778

F.3d 1230, 1232-33 (11th Cir. 2015).         The Court finds that the

record establishes that Petitioner is not entitled to relief and,

therefore, an evidentiary hearing is not required.

     Because Petitioner’s motion for an evidentiary hearing is

denied, appointment of counsel is not required under Rule 8(c),

Rules Governing Section 2255 Proceedings for the United States




                                 - 7 -
District      Court.         Petitioner   is    not   otherwise   entitled   to

appointment of counsel in this case.              See Barbour v. Haley, 471

F.3d 1222, 1227 (11th Cir. 2006) (stating there is no Sixth

Amendment      right     to     counsel    in   post-conviction      collateral

proceedings); see also Schultz v. Wainwright, 701 F.2d 900, 901

(11th Cir. 1983) (“Counsel must be appointed for an indigent

federal habeas petitioner only when the interest of justice or due

process so require.”).           Neither the interest of justice nor due

process requires the appointment of counsel here.

B. Ineffective Assistance of Trial and Appellate Counsel

     The legal standard for ineffective assistance of counsel

claims in a habeas proceeding is well established.                To prevail on

a claim of ineffective assistance of counsel, a habeas petitioner

must demonstrate both that (1) counsel's performance was deficient

because it fell below an objective standard of reasonableness and

(2) prejudice resulted because there is a reasonable probability

that,   but    for     the    deficient   performance,   the   result   of   the

proceeding would have been different.             See Hinton v. Alabama, 571

U.S. 263, 272-73 (2014) (citing Strickland v. Washington, 466 U.S.

668, 687, 694 (1984) and Padilla v. Kentucky, 559 U.S. 356, 366

(2010)).    “Because a petitioner's failure to show either deficient

performance or prejudice is fatal to a Strickland claim, a court

need not address both Strickland prongs if the petitioner fails to




                                      - 8 -
satisfy either of them.”       Kokal v. Sec'y, Dep't of Corr., 623 F.3d

1331, 1344 (11th Cir. 2010) (citations omitted).

      The   proper   measure    of   attorney       performance    is    “simply

reasonableness under prevailing professional norms” considering

all   the   circumstances.      Hinton,       571   U.S.   at   273     (internal

quotations and citations omitted).           “A fair assessment of attorney

performance requires that every effort be made to eliminate the

distorting effects of hindsight, to reconstruct the circumstances

of counsel's challenged conduct, and to evaluate the conduct from

counsel's perspective at the time.”           Strickland, 466 U.S. at 689;

see also Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000) (stating

courts must look to the facts at the time of counsel’s conduct).

This judicial scrutiny is highly deferential, and the Court adheres

to a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance.               See Strickland,

466 U.S. at 689-90.

      To be objectively unreasonable, the performance must be such

that no competent counsel would have taken the action.                  See Rose

v. McNeil, 634 F.3d 1224, 1241 (11th Cir. 2011); see also Hall v.

Thomas, 611 F.3d 1259, 1290 (11th Cir. 2010).               Additionally, an

attorney is not ineffective for failing to raise or preserve a

meritless issue.     See United States v. Winfield, 960 F.2d 970, 974

(11th Cir. 1992); see also Ladd v. Jones, 864 F.2d 108, 109-10

(11th Cir. 1989).




                                     - 9 -
      The same deficient performance and prejudice standards apply

to appellate counsel.          See Smith v. Robbins, 528 U.S. 259, 285-86

(2000); see also Roe, 528 U.S. at 476-77.                If the Court finds there

has been deficient performance, it must examine the merits of the

claim omitted on appeal.              If the omitted claim would have had a

reasonable probability of success on appeal, then the deficient

performance resulted in prejudice.                See Joiner v. United States,

103 F.3d 961, 963 (11th Cir. 1997).               Counsel is not deficient for

failing to raise non-meritorious claims on direct appeal.                        See

Diaz v. Sec=y for the Dep=t of Corr., 402 F.3d 1136, 1144-45 (11th

Cir. 2005).

                                      III.    Analysis

      Petitioner raises a total of seven grounds for relief in his

§   2255    motion    and    supporting      documents. 4     Under    Ground    One,

Petitioner        argues    counsel    rendered    ineffective      assistance    of

counsel during plea discussions and he failed to assert this on

appeal.      (Cr. Doc. #682, p. 4; Cv. Doc. #1, p. 4; Cv. Doc. #17,

pp. 2-4).        Under Ground Two, Petitioner contends counsel failed to

assert at trial and on appeal that (1) the government did not file

a notice to enhance Bonita’s sentence under 21 U.S.C. § 851 and,

thus,      the    Court    lacked     authority    to    sentence     him   to   life

imprisonment and (2) the Court exceeded its authority in finding


4 For clarity, the Court has re-numbered Bonita’s grounds for
relief.



                                        - 10 -
that Bonita’s charges in State of Florida Case No. F04-033884

qualified      as    a    prior    drug   conviction   under   21   U.S.C.   §

841(b)(1)(A)(iii). 5        (Cr. Docs. #682, p. 5; #689, pp. 2-3; Cv.

Docs. #1, p. 5; #7, pp. 2-3).              Under Ground Three, Petitioner

alleges counsel failed to investigate Juror A.D.’s prior drug

conviction and move to strike her as a juror.              (Cr. Docs. #682,

pp. 6-7; #689, p. 6; Cv. Docs. #1, pp. 6-7; #7, p. 6; #17, pp. 5-

6).    He further asserts counsel should have raised this error on

appeal.      Under Ground Four, Bonita maintains trial counsel failed

to move to suppress, object to, and/or investigate the introduction

of Government Trial Exhibit 35 and failed to assert this argument

on direct appeal.         (Cr. Docs. #682, p. 8; #689, p.7; Cv. Docs. #1,

p. 8; #7, p. 7).          Under Ground Five, Petitioner claims counsel

failed to object to Government Trial Exhibits 39 and 40 in a timely

manner and appeal this issue.             (Cr. Doc. #682, p. 13; Cv. Docs.

#1, p. 13; #7, pp. 7-8).             Under Ground Six, Petitioner asserts

appellate counsel failed to appeal the Court’s failure to provide

a jury instruction on multiple conspiracies.            (Cr. Doc. #689, pp.

4-5;   Cv.    Doc.   7,    pp.    4-5).     Finally,   under   Ground   Seven,




5 The government argues that Bonita’s claims under Ground Two are
procedurally barred because he failed to assert them on direct
appeal.   (Cv. Doc. #14, pp. 6-7).   The Court disagrees because
claims of ineffective assistance of counsel are not subject to
procedural default. See Massaro v. United States, 538 U.S. 500,
504 (2003).    The Court, therefore, will address the merits of
Bonita’s claims under Ground Two.



                                      - 11 -
Petitioner asserts trial counsel failed to spend adequate time

preparing his case.        (Cv. Doc. #18, p. 1).             The Court addresses

each in turn.

       A. Ground One:     Ineffective Assistance of Counsel During Plea
          Discussions

       Petitioner    first     argues    that     counsel    did    not   adequately

explain the sentencing guidelines under the original Indictment.

Specifically, Petitioner asserts counsel failed to advise him that

(1) he only faced five to forty years imprisonment under the first

Indictment, (2) he was eligible for sentence enhancements based

upon his prior felony drug convictions, and (3) he could receive

an   adjustment     of   his   penalties    based     upon    his    acceptance   of

responsibility if he pled guilty.                (Cv. Docs. #17, pp. 24; #18).

Had counsel properly advised him, Petitioner asserts he would have

not insisted on proceeding to trial.                 (Id.).        The Court finds

Petitioner fails to set forth a Sixth Amendment claim under Ground

One.

       The standard in Strickland applies to challenges of guilty

pleas, in addition to jury convictions.              See Hill v. Lockhart, 474

U.S. 52 (1985).      In Scott v. United States, 325 F. App’x 822, 824

(11th Cir. 2009), the Eleventh Circuit set forth the applicable

Strickland standard in the context of challenging a guilty plea:

            [T]he first prong of Strickland requires the
            defendant to show his plea was not voluntary
            because he received advice from counsel that
            was not within the range of competence




                                        - 12 -
          demanded of attorneys in criminal cases. The
          second prong focuses on whether counsel’s
          constitutionally    ineffective    performance
          affected the outcome of the plea process,
          meaning the defendant must show a reasonable
          probability that, but for counsel’s errors, he
          would have entered a different plea.

(internal quotation marks and citations omitted).

     Petitioner maintains it was not until his incarceration and

research of the law that he learned he only “faced an imprisonment

guideline range of 5 to 40 years under the original indictment.”

(Cv. Doc. #17, p. 3).     Additionally, he says counsel failed to

inform him that his prior felony drug convictions could be used to

enhance his sentence.    (Cv. Doc. #18).    Had he known these facts,

he argues he would have entered a straight plea without the benefit

of a plea agreement.    (Cv. Docs. #17, p. 2-4; #18).    Petitioner’s

allegations, nonetheless, are contradicted by the record.

     Despite   Petitioner’s   allegations   that   counsel   failed   to

inform him of his sentencing consequences under the Indictment,

his colloquy at the arraignment demonstrates otherwise:

          THE GOVERNMENT: In Count 1, the defendant is
          charged, beginning on an unknown date but at
          least in or about July 2010, continuing
          through and including the date of the
          indictment, in Lee and Collier County with
          having conspired to manufacture, possess with
          intent to distribute, and distribute 28 grams
          or more of a mixture or substance containing
          a detectable amount of cocaine base, also
          known as crack cocaine, in violation of the
          laws of the United States.




                               - 13 -
Count 1 is punishable by a mandatory minimum
five years up to 40 years of incarceration
without parole, a fine of up to $2 million, a
period of supervised release of at least four
years, up to life, and a 100-dollar special
assessment.

Based upon the defendant’s prior felony drug
conviction history, his penalties are eligible
for enhancement in Count 1. Those penalties
would then be a minimum mandatory ten years up
to life incarceration without parole, a fine
of up to $4 million, a period of supervised
release of at least eight years, up to life,
and a 100-dollar special assessment.

In Count 11, the defendant is charged on or
about September 27, 2011, in Lee County, with
having distributed a quantity of a mixture or
substance containing a detectable amount of
cocaine base, also known as crack cocaine, in
violation of the laws of the United States.
That offense is punishable by up to 20 years
of incarceration without parole, a fine of up
to $1 million, a period of supervised release
of at least three years, up to life, and a
100-dollar special assessment.

Based upon the defendant’s prior felony drug
conviction history, he is eligible for
enhanced penalties as it relates to Count 11.
Those penalties would then be up to 30 years
of incarceration without parole, a fine of up
to $2 million, a period of supervise release
of at least six years, up to life, and a 100-
dollar special assessment.

THE COURT: All right; thank you. Mr. Bonita,
did you understand the two charges against you
in the indictment?

THE DEFENDANT:   Yes, yes, Your Honor.

THE COURT: Okay. And did you understand what
he was saying about the possible or maximum
penalties, should you be convicted?




                    - 14 -
          THE DEFENDANT:   Yes, Your Honor.

          THE COURT: Okay. Mr. Lakeman, is there any
          reason, then, why he should not enter a plea?

          MR. LAKEMAN:  Your Honor, I would, at this
          time, enter a plea of not guilty to Count 1
          and Count 11.

(Cr. Doc. #727, pp. 8-10).

     Considering the testimony above, the Court finds Bonita’s

claims under Ground One to be refuted by the record. The record

shows that Bonita knew (a) of his potential penalties and (b) that

his prior convictions could be used to enhance his sentence.

Bonita has failed to suggest how his statements at his arraignment

hearing were false.

     Moreover, Petitioner’s assertion that he only faced five to

forty years imprisonment under the original Indictment is false.

At his arraignment, the government advised that Petitioner was

eligible for enhanced penalties under 21 U.S.C. § 851 based upon

his prior felony drug convictions.        (Id., pp. 9-10).   This means

that Bonita knew he would be subject to an enhanced penalty of a

minimum ten years up to life incarceration, without parole, as to

Count One and thirty years of incarceration as to Count Eleven

under the Indictment.   (Id.).

     Petitioner asserts he could have avoided a mandatory minimum

sentence of life imprisonment by entering a straight-up plea to

the first Indictment.   Petitioner, however, could not prevent the




                                 - 15 -
government from filing its § 851 notice, as it did three times in

this case.    The Court finds no deficient performance by counsel.

     Even    if   defense      counsel’s      performance      was    deficient,

Petitioner   fails    to    demonstrate      prejudice     because    the   record

refutes his assertion that he would have pled guilty without a

plea agreement.      First, Bonita says in his § 2255 motion that, had

he known of his possible penalties at sentencing, he “would have

considered taking a plea instead of standing trial.”                   (Cv. Doc.

#1, p. 4) (emphasis added).         Then, in his Reply, he inconsistently

states he “would have taken a plea, had defense counsel went over

the sentencing guidelines on the original indictment[.]”                     (Cv.

Doc. #17, p. 2).           In any case, Petitioner’s “after the fact

testimony    concerning      his    desire   to   plead,    without    more,   is

insufficient to establish that but for counsel's alleged advice or

inaction, he would have accepted the plea offer.”               Diaz v. United

States, 930 F.2d 832, 835 (11th Cir. 1991) (rejecting defendant’s

claim that he would have accepted a plea agreement when he had not

indicated any desire to plead guilty prior to his conviction).

     Additionally,      at    his    sentencing     hearing,     Bonita     still

professed his innocence:

            Your Honor, with all due respect to you, of
            course, and the rest of the courtroom, the
            reason why I took it to trial was because I
            felt like I was not . . . like guilty of no
            conspiracy. That's the only reason why I came
            this far, Your Honor. I didn't mean to waste
            your time, or cause you any hard work. With




                                     - 16 -
           all due respect, Your Honor, but that's the
           only reason why I came this far, is there was
           a lot of allegations that are false that was
           said, and that's the reason why I came this
           far, Your Honor.

(Cr. Doc. #502, p. 54).

     In sum, the Court finds Petitioner’s claim that counsel

rendered ineffective assistance during plea discussions to be

refuted by the record and otherwise without merit.              Counsel on

appeal was, therefore, not ineffective for failing to raise a

meritless claim.    Ground One is denied.

     B. Ground   Two:     Challenges  to        Petitioner’s      Sentence
        Enhancement Under 21 U.S.C. § 851

     Under Ground Two, Petitioner raises two challenges to his

sentence enhancement under 21 U.S.C. § 851.            First, Petitioner

alleges he was not eligible for a sentence enhancement under 21

U.S.C. § 851 because the government failed to file a notice under

the statute.   (Cr. Doc. #682, p. 5; Cv. Doc. #1, p. 5).           Second,

he claims counsel erred in failing to assert on appeal that the

Court   exceeded   its   authority   in   sentencing   Bonita   under    the

statute.   (Cr. Doc. #689, pp. 2-3; Cv. Doc. 7, pp. 2-3).        The Court

finds both challenges fail.

     Petitioner maintains the government failed to file a notice

of intent to enhance his sentence and, therefore, he was not

eligible for a sentence enhancement under 21 U.S.C. § 851.              (Cr.

Doc. #682, p. 5; Cv. Doc. #1, p. 5).            In support, Petitioner




                                 - 17 -
provides a copy of a letter from the Clerk’s office, dated August

24, 2016, which states, in relevant part: “Dear Mr. Bonita:    After

review of your docket, it does not look as if an ‘851 Enhancement

Notice’ was filed on your behalf, therefore I cannot give you a

page count.” (Cr. Doc. #682-1; Cv. Doc. #1-1).       The government

argues Petitioner’s claim fails because the record shows the

government filed a 21 U.S.C. § 851 notice prior to trial under the

Second Superseding Indictment and the Clerk’s letter does not show

otherwise.   (Cv. Doc. #14, pp. 11-12).

     Title 21 U.S.C. § 851(a)(1) provides in pertinent part:

          No person who stands convicted of an offense
          under this part shall be sentenced to
          increased punishment by reason of one or more
          prior convictions, unless before trial, or
          before entry of a plea of guilty, the United
          States attorney files an information with the
          court (and serves a copy of such information
          on the person or counsel for the person)
          stating in writing the previous convictions to
          be relied upon.

     As an initial matter, the Clerk’s office letter does not

support Petitioner’s claim.     (Cr. Doc. #682-1; Cv. Doc. #1-1).

According to the letter, an § 851 notice was not filed on behalf

of Petitioner.   (Id.).   This, as the government argues, is correct

given that the notice was filed by the government and not on behalf

of Bonita.   (Cv. Doc. #14, pp. 11-12).

     Importantly, the record shows the government filed an § 851

notice prior to the start of trial in this case.   (Cr. Doc. #323).




                                - 18 -
The government certified that the notice was sent via electronic

mail to defense counsel.            (Id., p. 4).      Finally, the Eleventh

Circuit has already found on direct appeal that the government

timely notified Bonita of its intention to seek enhanced penalties

under 21 U.S.C. § 851.          See Hyppolite, 609. F. App’x at 615 n.15.

The    Court     finds   the     government     complied   with       the   notice

requirements under § 851 and, as a result, Bonita’s first challenge

under Ground Two has no merit.

       Petitioner also claims that counsel erred in failing to assert

on    direct    appeal   that    the   Court    exceeded   its    authority     in

sentencing Bonita to life imprisonment.              (Cv. Doc. #7, pp. 2-3).

Specifically, Petitioner alleges the Court’s reliance upon State

of Florida Case No. F04-033884 to enhance his sentence was improper

because Bonita was not convicted in that case.                    (Id.).        The

government asserts Petitioner’s claim fails because he had at least

two qualifying controlled substance offenses at the time of his

sentencing and, therefore, he qualified for a sentence enhancement

pursuant to 21 U.S.C. § 841(b)(1)(A)(iii).            (Cv. Doc. #14, pp. 19-

20).

       Before trial, the government notified Bonita that he was

eligible       for   a   sentence      enhancement    under      21    U.S.C.    §

841(b)(1)(A)(iii) because he had the following convictions for

felony drug offenses:




                                       - 19 -
•   (A) Unlawful Possession of a Controlled
    Substance, in violation of Florida Statute,
    Section 893.13(6)(A), a crime punishable by
    imprisonment for a term exceeding one year,
    in the Circuit Court, Eleventh Judicial
    Circuit, in and for Miami-Dade County,
    Florida, in Case No. F08-005065, on or about
    June 10, 2008;

•   (B) Unlawful Possession of a Controlled
    Substance with Intent to Sell, Manufacture,
    or Deliver Cocaine, in violation of Florida
    Statute 893.13(1)(a)1, a crime punishable
    by imprisonment for a term exceeding one
    year, in the Circuit Court, Eleventh
    Judicial Circuit, in and for Miami-Dade
    County, Florida, in Case No. F04-033884, on
    or about January 6, 2005;

•   (C) Unlawful Possession of a Controlled
    Substance with Intent to Sell, Manufacture,
    or Deliver Cannabis, in violation of
    Florida Statute, Section 893.13(1)(A)2, a
    crime punishable by imprisonment for a term
    exceeding one year, in the Circuit Court,
    Eleventh Judicial Circuit, in and for
    Miami-Dade County, Florida, in Case No.
    F04-033884, on or about January 6, 2005;

•   (D) Unlawful Possession of a Controlled
    Substance   (Cocaine),   in  violation   of
    Florida Statute, Section 893.13(6)(a), a
    crime punishable by imprisonment for a term
    exceeding one year, in the Circuit Court,
    Eleventh Judicial Circuit, in and for
    Miami-Dade County, Florida, in Case No.
    F04-033885, on or about January 6, 2005;

•   (E) Unlawful Possession of a Controlled
    Substance with Intent to Sell, Manufacture,
    or Deliver Cocaine, in violation of Florida
    Statute, Section 893.13(1)(A)1, a crime
    punishable by imprisonment for a term
    exceeding one year, in the Circuit Court,
    Eleventh Judicial Circuit, in and for




                     - 20 -
               Miami-Dade County, Florida, in Case No.
               F06-006444, on or about November 16, 2006.

(Cr Doc. #323, p. 2).     At sentencing, the government maintained

offenses B, C, and D were concurrent offenses and thus counted as

one conviction, in addition to Bonita’s A and E convictions. Thus,

the government argued Bonita had at least three prior felony drug

convictions.     Bonita, through counsel, alleged his offenses in

Florida State Case No. F04-033884 did not constitute a prior

conviction under § 841(b) because adjudication had been withheld.

The Court disagreed with this argument, and continues to do so.

        Title 21 U.S.C. § 841 (b)(1)(A)(iii) provides in relevant

part:

            [i]n the case of a violation of subsection (a)
            of this section involving— 280 grams or more
            of a mixture or substance . . . which contains
            cocaine base . . . If any person commits a
            violation of this subparagraph . . . after two
            or more prior convictions for a felony drug
            offense have become final, such person shall
            be sentenced to a mandatory term of life
            imprisonment without release[.]

(emphasis added).     Petitioner asserts he was not eligible for a

sentence enhancement under 21 U.S.C. § 841(b)(1)(A)(iii) because

in Florida Case No. F04-033884 he pled guilty and an adjudication

of guilt was withheld.    (Cr. Doc. #689, pp. 2-3; Cv. Doc. #7, pp.

2-3).     For the reasons below, Bonita’s second challenge under

Ground Two lacks merit.




                               - 21 -
      First, a guilty plea followed by an adjudication withheld

qualifies     as   a   prior    conviction    for    sentencing    enhancement

purposes under § 841.          See United States v. Mejias, 47 F.3d 401,

403-404 (11th Cir. 1995) (holding prior state court no contest

plea with adjudication withheld was a “conviction” supporting an

enhanced sentence under 21 U.S.C. § 841(b)(1)(B)); United States

v. Fernandez, 58 F.3d 593, 599-600 (11th Cir. 1995) (same).

      Second, even if convictions B, C, and D do not constitute

prior convictions, Petitioner cannot show prejudice because he has

been convicted of at least two other felony drug offenses (A and

E),   which   satisfies     the    requirements     under   21   U.S.C.   §     841

(b)(1)(A)(iii).        (Cv. Doc. #14, pp. 19-20).           As the government

points out, Bonita does not suggest that these two drug offenses

did not qualify as prior felony drug convictions under 21 U.S.C.

§ 841(b)(1)(A)(iii).           Because Petitioner’s second challenge is

baseless, the Court finds no ineffective assistance by counsel at

trial or on appeal.        Ground Two is denied.

      C. Ground Three: Failure to Strike and/or Investigate Juror
         During Voir Dire

      Under   Ground      Three,   Petitioner   alleges     counsel   erred      in

failing to strike/investigate Juror A.D. because she admitted she

had   a   prior    drug     conviction   and,     therefore,     there    was     a

“possibility” she was disqualified from jury service pursuant to

28 U.S.C. § 1865(b)(5).         (Cv. Doc. #1, p. 6; Cv. Doc. #17, pp. 5-




                                     - 22 -
6).    He further states such an error denied him of his due process

right to be tried by a fair and impartial jury and, as a result,

he is entitled to a new trial.           (Cv. Doc. #1, p. 6).

       During voir dire, the Court asked the jury panel to provide

biographical information.         When the individual panel members were

asked if they had prior court experience, Juror A.D. stated, “[t]he

only court experience that I have is, when I was 20, I was convicted

of a minor in possession.”        (Cr. Doc. #489, pp. 13-14).            Petitioner

contends Juror A.D. was ineligible to serve as a trial juror

because she had been convicted of the possession of narcotics and,

therefore, counsel’s failure to strike her from the panel violated

his due process.        (Cv. Doc. #7, p. 6).      The Court disagrees.

       The Sixth and Fourteenth Amendments guarantee a criminal

defendant the right to an impartial and unbiased jury.                   See Morgan

v.    Illinois,   504    U.S.   719,    727   (1992).    Under      28    U.S.C.   §

1865(b)(5), an individual is not qualified to serve as a juror at

trial if he “has a charge pending against him for the commission

of, or has been convicted in a State or Federal court of record

of, a crime punishable by imprisonment for more than one year and

his civil rights have not been restored.”                Nonetheless, unlike

what Bonita asserts, there is no constitutional right to a felon-

free jury.    See Hanna v. Ishee, 694 F.3d 596, 616 (6th Cir. 2012)

(“[T]he Sixth Amendment ‘does not require an absolute bar on felon

jurors,’    because     a   juror’s    felon    status   is   not    necessarily




                                       - 23 -
indicative of a bias against the defendant (or, for that matter,

against the prosecution)”) (citation omitted); United States v.

Boney, 977 F.2d 624, 633 (D.C. Cir. 1992) (holding that because

convicted felons are not necessarily biased, a verdict is not

invalidated simply because a convicted felon was on the jury); see

also Zeno v. LeBlanc, No. 17-6234, 2018 WL 2163800, *12-14 (E.D.

La. Feb. 1, 2018) (finding the mere presence of convicted felon on

a jury and petitioner’s failure to show any juror bias did not

support a due process claim).

     Under federal law, “once the trial is complete, a felon

serving as a juror is not an automatic basis for a new trial.           The

defendant must demonstrate that the juror was actually biased or

fundamentally incompetent.”        United States v. Bishop, 264 F.3d

535, 555 (5th Cir. 2001) (citation omitted); see also Rogers v.

McMullen, 673 F.2d 1185, 1190 (11th Cir. 1992) (“[A] petitioner is

entitled to habeas relief only upon a showing that the juror was

actually biased or incompetent.”).            In rejecting claims like

Bonita’s,   other   district      courts    have   recognized,   “a   juror

disqualification    defect   is    not   fundamental   as   affecting   the

substantial rights of the accused and the verdict is not void for

want of power to render it.”      Zeno, 2018 WL 2163800 at *13 (quoting

Hogue v. Scott, 874 F. Supp. 1486, 1529 (N.D. Tex. 1994) (internal

quotation marks omitted); see also Green v. Clark, No. 2:13-cv-

523, 2014 WL 11511669, *3-4 (E.D. Va. Oct. 29, 2014) (stating court




                                   - 24 -
did not deny petitioner his Sixth Amendment right to an impartial

jury when a juror failed to disclose that he was a convicted felon

but no bias was shown).

       Bonita has failed to show deficient performance by trial or

appellate counsel for two reasons.              First, as the government

asserts, the record neither supports Bonita’s conclusion that

Juror A.D. was in fact convicted of a felony, nor that her civil

rights had not yet been restored at the time of trial.                See 28

U.S.C. § 1865(b)(5).        And, even Bonita concedes that there was

only “a possibility” that Juror A.D. was disqualified under the

statute.     (Cv. Doc. #17, pp. 5-6).

       Second, Petitioner has failed to show that Juror A.D. was

actually biased or incompetent.           Bonita simply alleges that Juror

A.D.’s presence on the jury panel violated his due process right.

Nonetheless, the proper analysis for the Court is whether Juror

A.D. was actually biased and incompetent, which is not established

even   if   she    may   have   been    disqualified   under   28   U.S.C.   §

1865(b)(5).   Petitioner has offered nothing to show Juror A.D. was

biased against him or unable to render a verdict impartially.

Indeed, as the government points out, Juror A.D. indicated on two

separate occasions that she could be fair and impartial if selected

as a juror.       (Cv. Doc. #14, p. 13; Cr. Doc. #489, pp. 40, 42).

       Even if defense counsel erred in failing to investigate Juror

A.D.’s criminal status, Bonita fails to offer any evidence to show




                                       - 25 -
he was prejudiced by the juror’s presence on his jury.             At best,

Bonita asserts he “could well have been prejudiced by the selection

of” Juror A.D.    (Cv. Doc. 17, pp. 5-6).        This is insufficient to

establish prejudice.       There is no evidence to support a conclusion

that the jury was tainted by Juror A.D.’s presence on the panel.

Because Petitioner has failed to establish a claim of ineffective

assistance of trial or appellate counsel, Ground Three is denied.

     D. Ground Four:    Failure to Move to Suppress, Object to,
        and/or Investigate Government’s Trial Exhibit 35

     Under Ground Four, Bonita asserts defense counsel erred in

failing   to   move   to   exclude,   object   to,   and/or   investigate   a

recording and accompanying transcript of a controlled buy between

confidential informant, Beth Ann Torta (“Torta”), and Bonita on

September 27, 2011 (Government Trial Exhibit 35). (Cr. Docs. #682,

p. 8; #689, p. 5; Cv. Docs. #1, p. 8; #7, p. 5).              Bonita claims

(a) it was not his voice on the recording, (b) the audio was

unintelligible, and (c) counsel should have paid for an expert

voice analyst.    (Cr. Docs. #682, p. 8; #689, p. 5; Cv. Docs. #1,

p. 8; #7, p. 5).       Had counsel moved to exclude this evidence,

Bonita asserts he would not have been convicted of distribution of

crack cocaine under Count Ten.        (Cr. Docs. #682, p. 8; #689, p. 5;

Cv. Docs. #1, p. 8; #7, p. 5).          For the following reasons, the

Court finds no ineffective assistance of counsel under Ground Four.




                                  - 26 -
     First, the Court finds there was proper and adequate voice

identification of Bonita’s voice on the tape.             Federal Rule of

Evidence 901(b)(5) allows the admission of opinion testimony based

upon a witness’s familiarity with a voice.                “Once a witness

establishes familiarity with an identified voice, it is up to the

jury to determine the weight to place on the witness’s voice

identification.”        Brown v. City of Hialeah, 30 F.3d 1433, 1437

(11th Cir. 1994) (citation omitted).          At trial, Torta testified

that she conducted a controlled buy of crack cocaine from Bonita

on September 27, 2011.           (Cr. Doc. #495, pp. 137-152).        The

government sought to introduce a recording and transcript of the

transaction.    (Id., pp. 139-152).         Torta identified one of the

speakers on the audio as “Black[,]” who she identified in the

courtroom as Bonita.      (Id., pp. 137-152).    Torta was familiar with

Bonita’s voice because she testified she purchased crack cocaine

from him “[q]uite a few times.”             (Id., pp. 132-133).      This

identification was sufficient to sustain the introduction of the

tape and transcript at trial, and it was up to the jury to determine

the credibility of Torta’s testimony.

     On direct appeal, Bonita argued the Court erred in admitting

Government Trial Exhibit 35 into evidence because the government

failed   to   lay   a   proper   foundation   for   the   exhibit.   (See

Appellant’s Br., United States v. Hyppolite, 13-10471 (11th Cir.

Nov. 12, 2013)).        The Eleventh Circuit disagreed, holding this




                                   - 27 -
Court “did not plainly err or abuse [its] discretion in admitting

Exhibit 35 into evidence, because the government established the

proper foundation for its admittance[.]”              Hyppolite, 609 F. App’x

at 615 n.4.     It is well settled that a “district court is not

required   to   reconsider    claims    of    error    that    were   raised   and

disposed of on direct appeal.”         United States v. Nyhuis, 211 F.3d

1340, 1343 (11th Cir. 2000) (citation omitted).                “[O]nce a matter

has been decided adversely to a defendant on direct appeal it

cannot be re-litigated in a collateral attack under section 2255.”

Id.    In light of the above, Bonita is barred from re-litigating

whether the government laid a proper foundation for Exhibit 35 in

this   habeas   proceeding.      A     successful      claim    of    ineffective

assistance of counsel cannot be premised on an issue already

resolved by the Court of Appeals.

       Next, Petitioner’s challenge of the recording on the ground

of unintelligibility fails.      “[T]ape recordings that are partially

inaudible and/or unintelligible are not inadmissible unless these

portions are so substantial as to render the recording as a whole

untrustworthy, a determination that is left to the sound discretion

of the trial judge.”         United States v. Mendoza, 574 F.2d 1373,

1378 (5th Cir. 1978) (citation omitted).              A review of the record

shows that some of the recording was inaudible or unintelligible.

However, these portions are not “so substantial as to render the

recording as a whole untrustworthy[,]” considering that a good




                                     - 28 -
portion of the tape was audible and intelligible.         Therefore,

because there was an adequate identification of Bonita’s voice and

the tape was not so unintelligible as to render it untrustworthy,

the Court finds no deficient performance by counsel.

     The Court also finds counsel did not render ineffective

assistance for failing to investigate the recording or pay for an

expert voice analyst.   The Eleventh Circuit in Chandler held:

           counsel need not always investigate before
           pursuing or not pursuing a line of defense.
           Investigation     (even    a     nonexhaustive
           preliminary investigation) is not required for
           counsel reasonably to decline to investigate
           a line of defense thoroughly.     For example,
           counsel’s reliance on particular lines of
           defense to the exclusion of others – whether
           or not he investigated those other defenses –
           is a matter of strategy and is not ineffective
           unless the petitioner can prove the chosen
           course, in itself, was unreasonable.

Chandler v. United States, 218 F.3d 1305, 1318 (11th Cir. 2010)

(internal citation and quotation marks omitted).        “Thus, where

trial    counsel   determines   that     further   investigation   is

unnecessary, he cannot be ineffective for failing to pursue the

same.”   Marshall v. United States, No. 4:06-CR-26-CDL, 2012 WL

629243, at *2 (M.D. Ga. Feb. 27, 2012), report and recommendation

adopted, No. 4:06-CR-26 CDL, 2012 WL 5335275 (M.D. Ga. Oct. 26,

2012).

     Bonita assumes that had his counsel investigated the audio

tape and/or paid for an expert voice analyst, he would have been




                                - 29 -
acquitted of Count Ten.    This assumption, however, is insufficient

to establish an ineffective assistance of counsel claim.                 See

Marshall, 2012 WL 629243 at *2 (finding no ineffective assistance

where petitioner merely assumed that had his counsel investigated

the recordings or hired an expert voice analyst, he would have

been acquitted).      Defense counsel was not ineffective in failing

to investigate a line of defense that Bonita merely speculates

could have changed the outcome at trial.        See id.

     Finally,   the    Court   finds   Petitioner    fails   to   show   any

prejudice.    First, the recording was not the only evidence to

support   Bonita’s    conviction   under    Count   Ten.     Rather,   Torta

testified independently of the recording that she conducted a

controlled buy of crack cocaine from Bonita on September 27, 2011.

(Id.).    Therefore, given the existence or other evidence against

Bonita, he cannot demonstrate that the failure to object to, move

to exclude, and/or investigate the recording and present expert

voice identification testimony prejudiced his defense.            Although

the recording was clearly important to the government’s case, this

was not an instance where a determination of guilt rested solely

on this recording.      To the contrary, even if Bonita’s voice was

not on the tape, there was independent witness testimony to support

his conviction under Count Ten.

     Moreover, Bonita cannot show prejudice because the Court

sentenced him to a concurrent term of life imprisonment as to




                                   - 30 -
Counts    One   and   Ten.     Consequently,   Petitioner   cannot      show   a

reasonable probability that his sentence would have been more

favorable had he been acquitted of Count Ten.

     In conclusion, considering all the above, the Court finds

Petitioner fails to set forth a claim for ineffective assistance

of trial or appellate counsel under Ground Four.

     E. Ground Five:    Failure to Assert a Timely Objection to
        Government Trial Exhibits 39 and 40

     Under Ground Five, Bonita argues defense counsel erred in

failing to object in a timely manner to the admission of Government

Exhibits 39 and 40 at trial.        (Cr. Doc. #682, p. 13; Cv. Docs. #1,

p. 13; #17, pp. 7-8).        Had counsel moved to exclude these exhibits

at the time they were offered into evidence, he argues he would

not have been convicted of Count One.          (Cr. Doc. #682, p. 13; Cv.

Docs. #1, p. 13; #17, pp. 7-8).         The government argues Ground Five

lacks merit because (a) counsel’s action was reasonable given that

his client was not implicated by the government’s witness and (b)

Bonita fails to show he suffered any prejudice.             (Cv. Doc. #14,

pp. 15-16).     The Court agrees with the government.

     In    support    of     Bonita’s   distribution   charge   under    Count

Twelve, the government sought to introduce evidence showing that

Torta conducted a controlled buy from Bonita (identifying him as

“Black”) on October 13, 2011.             (Cr. Doc. #495, pp. 181-195).

Specifically, the government sought to admit an audio tape of the




                                    - 31 -
transaction (Exhibit 39) and the crack cocaine recovered from law

enforcement (Exhibit 40).      (Cr. Docs. #495, pp. 181-195; #496, p.

192).     Torta, however, testified that Bonita was not the “Black”

she purchased crack cocaine from on October 13, 2011.         (Cr. Doc.

#494, pp. 181-195).      The government argued the exhibits remained

relevant to the conspiracy charge as a whole under Count One.        (Cr.

Doc. #496, p. 198).      Defense counsel did not object on the basis

that the exhibits were nonetheless prejudicial to his client. (Cr.

Doc. #495, pp. 183-184; #496, pp. 198-199).         The Court admitted

both exhibits into evidence.       (Cr. Doc. #495, pp. 183-184; #496,

pp. 198-199).

     Thereafter, Bonita, through counsel, moved for judgment of

acquittal as to Count Twelve.       (Cr. Doc. #497, pp. 73-77).       The

Court     dismissed    Count   Twelve   without   objection   from   the

government.    (Id., p. 85).    The next day, defense counsel moved to

exclude Government Exhibits 39 and 40 since Count Twelve had

already been dismissed.        (Cr. Doc. #498, pp. 5-6).      The Court

overruled the objection, accepting the government’s argument that

these exhibits were admissible as to Count One.       (Id., p. 6).    The

Court further opined that it did not find any reason to change its

ruling that the exhibits were admissible as to the conspiracy

charge.     (Id.).    Bonita now says counsel’s failure to object at

the time the exhibits were introduced constituted ineffective




                                  - 32 -
assistance of counsel and prejudiced him as to Count One.       (Cr.

Doc. #682, p. 13; Cv. Docs. #1, p. 13; #17, pp. 7-8).

     The Court finds defense counsel did not render deficient

performance.     First, as the government points out, counsel’s

decision not to object to the introduction of the exhibits at the

time they were offered was consistent with Torta’s testimony Bonita

did not participate in the controlled buy transaction on October

13, 2011.    (Cv. Doc. #14, p. 16).   Because Bonita was clearly not

implicated by the evidence, defense counsel’s decision not to

object was reasonable.

     Second, Petitioner does not argue that the evidence was

inadmissible.    At most, he says counsel failed to make a timely

objection.     Nonetheless, “[t]he failure to object to admissible

evidence does not constitute ineffective assistance of counsel.”

Lovett v. State of Fla., 627 F.2d 706, 709 (5th Cir. 1980) 6

(citation omitted).     Bonita has not demonstrated that the Court’s

judgment concerning the admissibility of Government Exhibits 39

and 40 was incorrect. Thus, his claim based upon counsel’s failure

to object to the exhibits at the time they were introduced into

evidence is rejected.    See id.   (finding no ineffective assistance

claim where petitioner failed to demonstrate that the trial court


6In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc) the Eleventh Circuit adopted as binding precedent
all the decisions of the former Fifth Circuit handed down prior to
the close of business on September 30, 1981.



                                - 33 -
improperly admitted evidence); see also United States v. Durden,

No. 107CR00020JOFJFK1, 2011 WL 13300366, at *6 n.7 (N.D. Ga. June

29, 2011) (holding no ineffective assistance of counsel claim based

on counsel’s failure to object to evidence where petitioner failed

to argue the evidence was inadmissible).

      In   addition,     Bonita      fails     to    demonstrate     a   reasonable

probability, but for counsel’s failure to make a timely objection

to Government Exhibits 39 and 40, he would have been acquitted of

Count One.    Considering Torta testified Bonita did not participate

in the controlled buy on October 13, 2011 and Government Exhibits

39 and 40 did not otherwise implicate him but helped him, the Court

finds he did not suffer prejudice.             The Court finds no ineffective

assistance    by     trial   or    appellate       counsel.     Ground    Five   is,

therefore, denied.

      F. Ground Six:              Failure     to    Appeal    the    Court’s     Jury
         Instructions

      Under Ground Six, Bonita maintains counsel failed to assert

on   appeal   that    the    Court    erred    in    refusing   to   give   a    jury

instruction on multiple conspiracies and, as a result, improperly

denied his defense theory of the case.                (Cv. Doc. #7, p. 3).       The

government argues Petitioner’s claim is without merit because the

Court did instruct the jury on multiple (separate) conspiracies.

(Cv. Doc. #14, p. 17).         The Court agrees with the government.              At




                                       - 34 -
the conclusion of the case, the undersigned provided the following

instruction to the jury:

          THE COURT: Proof of several conspiracies is
          not proof of the single overall conspiracy
          charged in the second superseding indictment
          unless one of the several conspiracies proved
          is the single overall conspiracy.    You must
          decide whether the single overall conspiracy
          charged   existed   between   two   or   more
          conspirators.   If not, then you find the
          defendants not guilty of that charge.

          But if you decide that a single overall
          conspiracy did exist, then you must decide who
          the conspirators were; and if you decide that
          a particular defendant was a member of some
          other conspiracy, not the one charged, then
          you must find that defendant not guilty. So,
          to find a defendant guilty, you must all agree
          that the defendant was a member of the
          conspiracy charged, not a member of some other
          separate conspiracy.

(Cr. Doc. #498, p. 179).      Additionally, on direct appeal, the

Eleventh Circuit specifically found the undersigned “did not fail

to instruct the jury on multiple conspiracies[.]”    Hyppolite, 609

F. App’x at 615 n. 4.      For these reasons, Petitioner fails to

establish a claim under Strickland.     (Cr. Docs. #378, pp. 13-14;

#498, p. 179).   Consequently, Ground Six is denied.

       G. Ground Seven:    Failure to Prepare Case

     Last, Bonita argues in his Sworn Affidavit that “little time

was spent on the preparation” of his case by defense counsel.   (Cv.

Doc. #18, p. 1). Petitioner’s conclusory allegation of ineffective

assistance of counsel under Ground Seven is insufficient to warrant




                               - 35 -
relief.     Petitioner fails to allege, much less establish with

evidentiary     support,   what    a   proper   investigation   into   the

circumstances of his case would have revealed, and how the outcome

of his case would have changed if counsel had spent more time

preparing his defense.      Petitioner further fails to allege what

counsel did or did not do that demonstrated an unwillingness to

prepare Bonita’s case, and the record establishes that counsel’s

performance was not deficient. Ground Seven is, therefore, denied.

     Accordingly, it is now

     ORDERED:

          1. Petitioner Eric Bonita’s Motion Under 28 U.S.C. § 2255

            to Vacate, Set Aside or Correct Sentence by a Person in

            Federal Custody (Cr. Doc. #682; Cv. Doc. #1) is DENIED.

          2. Petitioner’s requests for an evidentiary hearing and the

            appointment of counsel (Cv. Doc. #17, p. 9) are DENIED.

          3. The Clerk of the Court shall enter judgment accordingly

            and close the civil file.       The Clerk is further directed

            to place a copy of the civil Judgment in the criminal

            file.

     A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.         A prisoner seeking a writ of habeas

corpus has no absolute entitlement to appeal a district court’s

denial of his petition.     28 U.S.C. § 2253(c)(1); Harbison v. Bell,

556 U.S. 180, 183 (2009).         “A [COA] may issue . . . only if the




                                   - 36 -
applicant has made a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(B)(2).     To make such

a showing, Petitioner “must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong,”        Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003) (citations omitted).        Petitioner has not made the

requisite   showing   in   these    circumstances.    Finally,   because

Petitioner is not entitled to a certificate of appealability, he

is not entitled to appeal in forma pauperis.

     DONE and ORDERED in Fort Myers, Florida this        25th    day of

September, 2019.




Copies:
All Parties of Record




                                   - 37 -
